 ARDEN FARMS117Arden Farms;Bordens Capital Dairy; Carnation Co.; GoldenState Co.Ltd.; Challenge Cream&Butter Association;CrystalCream and Butter Company; Inderkums Dairy; and Taylor'sDairyandOffice Employees International Union,Local No. 29,AFL-CIO,PetitionerGolden StateCo. Ltd.andChauffeurs,Teamsters&Helpers,Local 150,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,AFL-CIO,PetitionerArden FarmsandChauffeurs,Teamsters&Helpers, Local 150,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of America,AFL-CIO,Petitioner.CasesNos. 20-RC-3155, 2O-RC-3162, and 20-RC-3164. June 7, 1957SUPPLEMENTAL DECISION AND SECOND DIRECTIONOF ELECTIONSUpon the order of the Board reopening this proceeding,a furtherhearing was held before Robert J. Scolnik,hearing officer.The hear-ing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.In its Decision,Order,and Direction of Elections issued herein on.February 5, 1957,1the Board found, on the basis of the original record,.that in the absence of evidence of any history of collective bargainingon a multiemployer basis with respect to any employees of the Em-ployers, the single-employer units of office clerical employees sought byLocal 150 in Cases Nos. 20-RC-3162 and 20-RC-3164 were appropri-ate.The Board,therefore,directed elections in these single-employer-units, and dismissed the petition by Local 29 in Case No. 20-RC-3155for a multiemployer unit of such employees.Upon a motion for re-consideration thereafter filed by the Employers alleging that therewas a history of collective bargaining on a multiemployer basis withrespect to employees of the Employers other than office clerical em-ployees, the Board on February 27, 1957,ordered the elections directedto be postponed,and the record to be reopened and further hearingheld for the purpose of receiving additional evidence on the history ofmultiemployer bargaining.As found in the original decision,the parties stipulated that thereis no history of multiemployer bargaining with respect to the officeclerical employees of the Employers.With respectto other employeesof the Employers,the record of the further hearing shows the follow-ing : (1)A 10-yearhistory of multiemployer bargaining covering thedrivers and certain production employees of all 8 Employers soughtas a multiemployerunit by Local 29,but also covering such employees1 117 NLRB 318.118 NLRB No. 9. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDof 6 other employers not included in Local 29's petition, with 2 of these:6other employers employing office clerical employees; (2) a 10-yearhistory of multiemployer bargaining covering certain other production.employees of only 1 Employer herein, and covering such employees-of 2 other employers not included in Local 29s petition; (3) a 10-yearhistory of multiemployer bargaining covering mechanics and relatedclassifications of. only 3 Employers herein, and a number of otheremployers not included in Local 29's petition; and (4) a 10-year his-tory of multiemployer bargaining. covering the operating engineers ofonly 3 Employers herein, and a number of other employers not in-cluded in Local 29's petition.The record of the further hearing alsoshows a present commencement of multiemployer bargaining coveringoffice clerical employees of other employers in the industry in severalother areas of California.The Board has held, in circumstances similar to these where apetitioner and a group of employers seek a multiemployer unit of agroup of employees and an intervening union seeks single-employerunits, that the multiemployer unit is appropriate if there has beena successful history of collective bargaining on such a basis with re-spect to substantially all other employees of the employers, eventhough there is no such history of collective bargaining with respectto the group sought.2However, in that case there was a fixed patternof multiemployer bargaining for the other employees, and the multi-employer unit sought was coextensive with this established multi-employer unit for the other employees, both of which factors theBoard clearly indicated were necessary for finding a multiemployer.unit appropriate in such circumstances.Thus, the Board stated that"...the Petitioner is ready and willing to represent the salesmenon the same basisaccorded other employees of these employers," andfurther stated that "The Employers involved have indicated theirwillingness to bargain for the salesmen, asthey have for other em-ployees, on the basis of an Associationwide unit."[Emphasis sup-plied.]Moreover, the Board has repeatedly held in cases where amultiemployer bargaining history for the very employees involvedwas the basis for the establishment of such a multiemployer unit bythe Board, that the Board would neither enlarge nor diminish thehistoricmultiemployer unit.'It is clear, therefore, that a multi-employer bargaining history for other employees of the employersinvolved may be a basis for establishing a multiemployer unit of theclass of employees sought only if there is a fixed pattern of multi-employer bargaining for the other employees and the multiemployerunit sought is coextensive with the multiemployer unit established2 Peninsula Auto DealersAssociation,107 NLRB 56.3 See AssociatedShoe Industries of Southeastern Massachusetts,Inc,81 NLRB 224;Association of Motion Picture Producers,Inc., et al.,85 NLRB902;International Typo-graphicalUnion, 87NLRB1215, 1220. NEW ENGLAND FISH COMPANY119for the other employees 4As the multiemployer bargaining historyfor the various groups of other employees of the Employers variesconsiderably both as to the number and identity of employers coveredwith no fixed pattern, and the multiemployer unit sought here forthe office clerical employees is not even coextensive with any of theseestablished multiemployer units, we find that the multiemployer unitsought is inappropriate, and that the single-employer units sought byLocal 150 are appropriate in accord with the Board's well-establisheddoctrine that such units are presumptively appropriate.'We shall,therefore, direct elections in the single-employer units heretoforefound appropriate, and we affirm our original order dismissing thepetition in Case No. 20-RC-3155 for a multiemployer unit.[Text of Second Direction of Elections omitted from publication.]MET,IBER BEAN took no part in the consideration of the above Sup-plemental Decision and Second Direction of Elections.S Cf. Jos. F.Seagram &Sons, 101 NLRB 101.5 SeeRainbo BreadCo., 92 NLRB 181.In view of the recency of the multiemployer bargaining for office clerical employees inthe industry in other areas of California, such a history is clearly not controlling withrespect to the multiemployer unit sought here.SeeSprague Electric Company,98 NLRB533.-New England Fish CompanyandAlaska Fishermen'sUnion,Local Industrial Union No. 1821,AFL-CIO,Petitioner.CaseNo. 19-RC-1975. June 10, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John H. Immel, Jr., hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersMurdock and Rodgers].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved herein are labor organiza-tions within the meaning of the Act and claim to represent certainemployees of the Employer.'3.The Employer, a Maine corporation, operates several salmon can-neries inAlaska, and also employs employees upon various types of3Cordova District Fisheries Union, herein called the Intervenor, was permitted to in-tervene in this proceeding on the basis of its contractual interest.118 NLRB No. 16.